MARTIN, Judge.
The court found facts and concluded as a matter of law: “That goods and services provided by the Plaintiff inured to the benefit of the Defendant to the extent of $1,750, and the Defendant is under legal obligation to make payment of same to the Plaintiff.”
To the foregoing conclusion the defendant excepted for the assigned reasons that the court failed to find as a fact the existence of an oral or implied contract and that the equitable relief afforded plaintiff was not supported by findings of fact.
The findings of the court may be summarized to the effect that defendant desired to go into the automobile body repair business and being without capital discussed the matter of financing with plaintiff; that as a result of the discussion defendant leased land and buildings in his own name and plaintiff advanced certain sums to be used for supplies; that plaintiff also constructed and furnished an office in the leased building and furnished labor in connection with these improvements; that thereafter the office facilities were used by defendant in connection with the operation of the business; that defendant found fault with plaintiff’s use of the office facilities and ordered *652plaintiff to remain off the premises; that defendant later sold the business to a third party for an amount in excess of $2,400; and that among the assets sold by defendant were defendant’s right, title and interest in the lease on the property, together with the office improvements, furnishings and fixtures.
From the facts as found by the court, it appears that the improvements furnished by plaintiff were used by defendant in connection with a business in which defendant claimed to be the sole owner. Furthermore, it appears that defendant later sold the business to a third party and that the office improvements were transferred in the sale. Even though the court found that no partnership existed between the parties, in our opinion it properly allowed plaintiff to recover for those goods and services which benefited defendant. The rule of unjust enrich: ment is based upon the equitable principle that a person should not be permitted to enrich himself unjustly at. the expense of another. R. R. v. Highway Commission, 268 N.C. 92, 150 S.E. 2d 70 (1966). The mere ineffectiveness of a partnership agreement between the parties would not prevent plaintiff’s recovery. In addition, there was no error in the court’s failure to make further findings of fact which were immaterial and which would not have called for a different conclusion.
The facts found by the court are supported by the evidence and are sufficient to support the judgment.
The judgment is
Affirmed.
Judges Britt and Hedrick concur.